Appeal by the defendant from three judgments of the County Court, Westchester County (Cowhey, J.), all rendered August 8, 1989, convicting her of robbery in the second degree (two counts) under S.C.I. No. 89-00882-01, robbery in the second degree under S.C.I. No. 89-00922-01, and robbery in the first degree under S.C.I. No. 89-01093-01, upon her pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Brown, Balletta, Miller and O’Brien, JJ., concur.